DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed RCE on 7/15/21. By virtue of this amendment, 1-6 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 4/21/21, 6/16/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(1) as being anticipated by Nam (US Pub. No:
2008/0068484).
With regards claim 1, Nam disclose an electronic device (Fig. 2) comprising: a camera 210
comprising a lens [paragraph 4]; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion comprising an organic EL element, paragraph [0010]), wherein the lens (paragraph [0050]) and a light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device, and wherein the lens is disposed inside an uppermost end to a lowermost end of the light emitting portion(OLED) and inside a rightmost end to a leftmost end of the light emitting around lens and wherein the nonlight light emitting portion surrounds the lens and the light emitting portion, and  also disclose wherein the light-emitting portion is configured to emit flash 
With regards claim 2, Nam disclose an electronic device (Fig. 2) comprising: a camera 210
comprising a lens [paragraph 4]; and a light-emitting device comprising a light-emitting portion and a non-light-emitting portion comprising an organic EL element [paragraph 10], wherein the lens and light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device[paragraphs 7, 9, and 21], and wherein the lens is disposed inside a first side and a second side in a longitudinal direction of the light portion [paragraphs 7 and 96] and also disclose wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera(210). Paragraph [88- 93] for photo element (212) as shown in figure 9 and also see figures 13-18, paragraphs [0108- 0128].
With regards claim 3, Nam disclose an electronic device (Fig. 2) comprising: a camera 210
comprising a lens [paragraph 4]; and a light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device[paragraph10], wherein the lens is disposed inside a first side and a second side in a longitudinal direction of the light portion [paragraphs 7 and 96], and wherein the lens is disposed in an area sandwiched between a first side and a second side in a longitudinal direction of light emitting portion [paragraphs 7 and 96] and also disclose wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera(210). Paragraph [88- 93] for photo element (212) as shown in figure 9 and also see figures 13-18, paragraphs [0108- 0128].
With regards claim 4, Nam disclose an electronic device (Fig. 2) comprising: a camera 210
comprising a lens [paragraph 4]; and a light-emitting portion, and the non-light-emitting portion comprising an organic EL element[paragraph10], wherein the lens and the and a light-emitting portion, and the non-light-emitting portion are provided on the same side of the 
With regards claim 5, Nam disclose an electronic device (Fig. 2) comprising: a camera 210
comprising a lens [paragraph 4]; and a light-emitting portion, and the non-light-emitting portion comprising an organic EL element[paragraph10], wherein the lens and the light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device [paragraphs 7, 9, and 21], and wherein the lens is disposed in disposed in an area inside four corners of
the light emitting portion [paragraphs 7 and 96] and also disclose wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera(210). Paragraph [88- 93] for photo element (212) as shown in figure 9, also see figures 13-18, paragraphs [0108- 0128].
With regards claim 6, Nam disclose an electronic device (Fig. 2) comprising: a camera 210
comprising a lens [paragraph 4]; and a light-emitting portion, and the non-light-emitting portion comprising an organic EL element(paragraph [0010], wherein the lens and the light-emitting portion, and the non-light-emitting portion are provided on the same side of the electronic device[paragraphs 7, 9, and 21], and the light-emitting portion surround the lens and wherein the non-light emitting portion [paragraphs 7 and 96] and also disclose wherein the light-emitting portion is configured to emit flash light when a photograph is taken with the camera(210). Paragraph [88- 93] for photo element (212) as shown in figure 9 and also see figures 13-18, paragraphs [0108- 0128].
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844